—In an action to foreclose certain liens upon real property, the plaintiff appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated March 17, 1995, which denied its motion for summary judgment, and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the liens asserted by the plaintiff are subordinate to the mortgage previously foreclosed upon, and that those liens were extinguished by the judgment entered in the mortgage foreclosure action (see, RPAPL 1352). Miller, J. P., Joy, Hart and Krausman, JJ., concur.